Citation Nr: 0812597	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-14 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
back condition.

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
bilateral foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied 
reopening previously denied claims for service connection for 
a back condition and a bilateral foot condition.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

In May 2007, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Waco, Texas RO.  
A transcript of that proceeding has been associated with the 
claims folder.



FINDINGS OF FACT

1.  By a Board decision dated in October 2003, the veteran's 
application to reopen his claim of service connection for a 
low back disorder was denied on the basis that no new and 
material evidence had been submitted.

2.  Evidence received since the October 2003 Board decision 
is neither new nor material, and does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for a back condition. 

3.  By a Board decision dated in October 2003, the veteran's 
application to reopen his claim of service connection for a 
bilateral foot disorder was denied on the basis that no new 
and material evidence had been submitted.

4.  Evidence received since the October 2003 Board decision 
is neither new nor material, and does not raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for bilateral foot disorder. 


CONCLUSIONS OF LAW

1.  The October 2003 Board decision denying the veteran's 
application to reopen his claim of service connection for a 
low back disorder is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1100 (2007).

2.  New and material evidence has not been submitted for the 
claim of service connection for a low back disorder; the 
claim is not reopened.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007). 

3.  The October 2003 Board decision denying the veteran's 
application to reopen his claim of service connection for a 
bilateral foot disorder is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1100 (2007).

4.  New and material evidence has not been submitted for the 
claim of service connection for a bilateral foot disorder; 
the claim is not reopened.  See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

For purposes of evaluating the veteran's request to reopen 
his claims of entitlement to service connection for a back 
condition and a bilateral foot condition, the Board observes 
that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
held that with regard to matters that involve a request to 
reopen a previously denied claim for service connection based 
upon the receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.

The VCAA letter issued in May 2004 fully satisfied the duty 
to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  This letter provided the veteran with notice of the 
elements for service connection.  In addition, the May 2004 
letter informed the veteran that new and material evidence 
was needed to substantiate the claims and described what 
would constitute such new and material evidence.  The veteran 
was advised as to his and VA's responsibilities under the 
VCAA, and he was made aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims. 

The veteran was informed in the July 2004 RO decision and the 
Statement of the Case that any new and material evidence 
submitted should relate to the fact that no evidence had been 
previously submitted to show these conditions either occurred 
in or were caused by military service.  Therefore, although 
the notice letter may not have satisfied every element 
identified in Kent, a review of the administrative appellate 
proceedings served to render the pre-adjudicatory section 
5103(a) notice error non-prejudicial.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Since the Board has concluded that the preponderance of the 
evidence is against the applications to reopen the claims for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's responsibility to assist the veteran extends to 
requesting evidence from any new source identified by the 
claimant, and if that evidence is not new and material, the 
claim is not reopened, and VA has no further duties to the 
veteran with respect to that particular claim.  VA does not 
have a duty to provide the veteran with a VA examination if 
the claim is not reopened.  The VCAA explicitly stated that, 
regardless of any assistance provided to the claimant, new 
and material evidence must still be submitted to reopen a 
claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  

The Board concludes VA's duty to assist has been satisfied.  
The veteran's service, VA, and private medical records are in 
the file.  The veteran has at no time referenced outstanding, 
available records that he wanted VA to obtain or that he felt 
were relevant to the claims.  Since no new and material 
evidence has been submitted in conjunction with the recent 
claims, an examination is not required.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. §3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. §3.303(d) (2007).

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claims of entitlement to service connection for a 
back condition and a bilateral foot condition.  After a 
review of the evidence of record, the Board finds that new 
and material evidence has not been submitted in regards to 
either claim.  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran has previously sought service connection for both 
a low back disability and a bilateral foot condition.  Most 
recently, in October 2001, the veteran submitted an 
application to reopen his previously denied claims of 
entitlement to service connection for a back condition and a 
bilateral foot condition, and his applications to reopen were 
eventually denied by an October 2003 Board decision.  In this 
decision, the Board indicated that the evidence received 
since the last final denial of the claims did not bear 
directly and substantially on the issue of whether the 
veteran's bilateral foot condition or his back disorder is 
related to an in-service disease or injury.

When the Board denied the claims in October 2003, service 
medical records were considered which showed evidence of 
treatment for back pain or strain and dyshidrosis of the 
feet.  Post-service medical records were also reviewed which 
revealed treatment for bilateral spondylosis at the L5-S1, 
treatment for chronic back pain, and treatment for dystrophic 
toenails and calluses on both feet. 

The new evidence the veteran has submitted since this October 
2003 Board denial consists of a Social Security 
Administration (SSA) record, VA treatment records from 
January 2003 to April 2004, statements submitted by the 
veteran's wife and sister, and the veteran's statement and 
hearing testimony.

The SSA record submitted reflects that the veteran receives 
disability benefits based on osteoarthritis and allied 
disorders, as well as ankylosing spondylitis and other 
inflammatory spondylopathies.  As SSA records indicating that 
the veteran has received disability benefits for degenerative 
joint disease of L5-S1 and spondylolisthesis of L5 on S1 
since April 30, 2000 were associated with the claims folder 
at the time of the October 2003 Board decision, this evidence 
is not considered new and material for the purposes of 
reopening these claims.   

The VA medical records submitted reflect that the veteran 
currently has chronic low back pain, callus feet, dystrophic 
toenails, and plantar keratoses.  See VA Medical Center 
(VAMC) treatment records, January 2004 and March 2004.  Post-
service evidence of a back condition and a bilateral foot 
condition was previously considered by the Board.  This newly 
submitted evidence does not indicate that the veteran's 
bilateral foot condition or his back condition is related to 
an in-service disease or injury.  Therefore, no reasonable 
possibility of substantiating the claims has been shown and 
these records are not new and material for the purpose of 
reopening these claims.

In regards to the statements submitted by the veteran's wife 
and sister indicating that the veteran related injuring his 
back and feet during service, it should be pointed out that, 
as noted above, in determining whether evidence is material, 
"the credibility of the evidence must be presumed." See 
Justus, supra at 513.  Further, evidentiary assertions must 
be accepted as true for these purposes, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  However, lay assertions of 
medical causation or diagnosis do not constitute credible 
evidence, as lay persons are not competent to offer medical 
opinions.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this instance, there is no indication in the claims folder 
that the veteran's wife or his sister have medical expertise.  
Although they are competent to relate the veteran's lay 
report of having experienced back and foot problems in 
service, they are not competent to relate those problems to 
any current disabilities.  For this reason, their statements 
are not new and material evidence to reopen these claims.

Furthermore, as to the veteran's lay statements and testimony 
regarding injuring his back and feet in service, the Board 
finds that they are essentially duplicative of evidence 
previously submitted, as the veteran has already made such 
contentions in support of his prior claims.  See hearing 
transcript, May 2003.  Therefore, this evidence cannot be 
considered new in that it essentially duplicates evidence 
that has already been considered by the RO.  Thus, the 
veteran's statements are also not new and material evidence 
as they are cumulative, and the claims cannot be reopened on 
that basis.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  

Although the Board is sympathetic to the veteran's health 
difficulties, the fact is that no new and material evidence 
has been received sufficient to reopen either of his claims.  
Until the veteran meets his threshold burden of submitting 
new and material evidence sufficient to reopen his claims for 
service connection for a back condition and a bilateral foot 
condition, the benefit of the doubt doctrine does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





ORDER

As new and material evidence has not been received regarding 
the claim of service connection for a back condition, the 
veteran's claim is not reopened, and the appeal is denied.

As new and material evidence has not been received regarding 
the claim of service connection for a bilateral foot 
condition, the veteran's claim is not reopened, and the 
appeal is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


